Title: To George Washington from Horatio Gates, 17 August 1782
From: Gates, Horatio
To: Washington, George


                  
                     Sir
                     Philadelphia 17th August 1782
                  
                  General Lincoln has in his letter of yesterday acquainted me that it is your Excellencys desire to know, if I wish to take Command in the Army this Campaign.  I beg your Excellency to believe that I am always ready to Obey your Commands, and shall be most happy when I can execute them to your satisfaction; I have but to entreat, that no attention to me, or my Rank, may interfere, or break in, upon any part of your Excellencys arrangements; my Zeal of the public Interest, makes me exceedingly anxious to be present at the Great concluding Stroke of this War.
                  I intend to proceed immediately to Berkeley, and prepare myself for taking the Field; I brought nothing with me here, neither did I settle my Domestick matters before I left home; this, will take up but a few days, when finished, I shall hold myself constantly ready to Obey your Orders.  I earnestly request your Excellency will be assured of my inviolable attachment, & that no Time, or Circumstance, shall ever shake that Resolution.
                  In consequence of my application to Congress, upon my arrival here, I have received the inclosed Resolve in a very Affectionate Letter from my Worthy Friend General Lincoln—with Sentiments of the Greatest Esteem, and Respect, I am Sir Your Excellencys most Obedient, & most Faithfull Humble Servant,
                  
                     Horatio Gates
                  
               